DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed on November 11, 2020 has been entered.  Claim 8 is canceled.  Claim 21 is new.  Claims 9-20 are withdrawn.  Claims 1-7 and 21 are considered.
Claim Interpretation
The instant claims are apparatus claims.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  See MPEP § 2114.  Also, expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.  See MPEP § 2115.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2011/0130474) in view of Agee et al. (US 9,062,257) and Landis et al. (US 2004/0102532).  
200, see FIG. 3-4; paragraphs [0071]-[0081]), comprising:
a liquid separator (i.e., a separator 210) configured to separate C5+ condensate and oil (i.e., a C5+ stream discharged through a bottom outlet of the separator 210) from natural gas supplied from a stranded gas field (i.e., natural gas extracted from stranded gas fields, supplied through a FPSO facility 100; see paragraph [0032]);
a desulfurizer 215 configured to remove sulfur from C1-C4 gas (i.e., discharged through a top outlet of the separator 210) obtained by separating the C5+ condensate and oil from the natural gas by the liquid separator 210;
a pre-reformer 217 configured to convert higher hydrocarbons having two or more carbon atoms in desulfurized gas, obtained by the desulfurizer 215, into methane;
a reforming reactor 220 configured to generate synthetic gas comprising hydrogen and carbon monoxide, wherein the reforming reaction can comprise a steam carbon dioxide reforming reaction to reform methane using carbon dioxide and steam into hydrogen and carbon monoxide (i.e., “a steam carbon dioxide reforming reactor may be used,” see paragraph [0036]; wherein the reforming reactor can comprise the microchannel type steam carbon dioxide reforming reactor 10 in FIG. 1, see paragraphs [0059]-[0062]), after a pre-reforming process executed by the pre-reformer 217;
a Fischer-Tropsch synthesis reactor 240 (i.e., the Fischer-Tropsch reactor can comprise the microchannel type Fischer-Tropsch reactor in FIG. 2, see paragraphs [0063]-0064]) configured to generate the synthetic fuel from the synthetic gas generated by the reforming reactor 220 through a Fischer-Tropsch synthesis reaction; and
230 and a CO2 removal unit 235, in combination, which function as a “unit” for performing the recited “gas purification”; e.g., hydrogen separation may be achieved by membrane separation, and carbon dioxide removal may be achieved by pressure swing adsorption (PSA), see paragraphs [0057]-[0058]) configured to control a H2/CO molar ratio of the synthetic gas (i.e., the hydrogen separator 230 separates and removes H2 from the synthetic gas, and thereby controls the H2/CO molar ratio by lowering the H2/CO molar ratio) and a concentration of carbon dioxide in the synthetic gas (i.e., the CO2 removal unit 235 separates and removes CO2 from the synthetic gas, and thereby controls the concentration of carbon dioxide by lowering the concentration of carbon dioxide), and comprising (i.e., the term “comprising” is inclusive or open-ended, and does not exclude additional, unrecited elements; see MPEP §2111.03) a CO2 separation device (i.e., the CO2 removal unit 235) configured to separate and remove carbon dioxide from the synthetic gas.
FIG. 4 is annotated below to show the gas purification unit (box outline).
[AltContent: rect]
    PNG
    media_image1.png
    846
    1097
    media_image1.png
    Greyscale

2 separation device 235, such that the CO2 separation device 235 and the bypass unit are disposed in parallel between the reforming reactor 220 and the Fischer-Tropsch synthesis reactor 240.
Agee et al. discloses an apparatus (see FIG. 1; column 3, line 62 to column 5, line 29) for preparing synthetic fuel (i.e., FT hydrocarbon products 15) using natural gas (i.e., a feed 1 may comprise a light gaseous feed, such as natural gas; see column 3, lines 63-67), said apparatus comprising: a pre-reformer (i.e., “… there may be a pre-reformer before a syngas generator 4,” see column 4, lines 3-4); a reforming reactor (i.e., syngas generator 4) configured to generate synthetic gas comprising H2 and CO (i.e., synthesis gas 5) through a steam-carbon dioxide reforming reaction (i.e., the syngas generator 4 receives the effluent from the pre-reformer (not shown), a supply of steam 2, and carbon dioxide recycled through line 26 to generate the synthesis gas 5 via a reforming reaction); a Fischer-Tropsch synthesis reactor (i.e., at a Fischer-Tropsch unit 12) configured to generate the synthetic fuel (i.e., the hydrocarbon products 15) from the synthetic gas; and a gas purification unit (i.e., a separation/purification unit 8 including “one or more stages of membrane separation, pressure swing adsorption ("PSA") or combinations thereof… In this embodiment, a two stage hydrogen membrane followed by PSA is used in unit 8,” see column 4, lines 21-27) configured to control a H2/CO molar ratio of the synthetic gas (i.e., the separation/purification unit 8 separates and removes high purity hydrogen 9 from a portion 6 of the synthetic gas, and thereby controls the H2/CO molar ratio of the synthetic gas by lowering the H2/CO molar ratio) and a concentration of carbon dioxide in the synthetic gas (i.e., the separation/purification unit 8 separates and removes CO2 as stream 22 from the portion 6 of the synthesis gas, and thereby controls a concentration of CO2 in the synthesis gas by reducing the concentration of CO2), and comprising a CO2 separation device configured to separate and remove CO2 from the synthetic gas (i.e., “The PSA purification system in unit 8 removes light hydrocarbon gases and CO2 as shown at line 22,” see column 4, lines 38-40) and a bypass unit (i.e., a line carrying another portion 7 of the synthesis gas) configured to divert a part of the synthetic gas so as not to pass through the CO2 separation device 8, the CO2 separation device 8 and the bypass unit 7 being disposed in parallel between the reforming reactor 4 and the Fischer-Tropsch synthesis reactor 12 (see FIG. 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide “a bypass unit” configured to divert a part of the synthetic gas so as not to pass through the CO2 separation device in the apparatus of Moon et al., wherein the CO2 separation device and the bypass unit are disposed in parallel between the reforming reactor and the FT synthesis reactor, because the arrangement would enable a portion of the synthetic gas to be modified to adjust the H2:CO ratio, if needed, to control the H2/CO ratio being supplied to the Fischer-Tropsch synthesis reactor, as taught by Agee et al.  (see column 4, lines 17-20).  In addition, the arrangement would advantageously provide a stream containing light hydrocarbon gases and carbon dioxide, separated from the portion of the synthetic gas, for recycling to the reforming reactor for further generation of synthetic gas, or for use as a fuel gas and a means for purging CO2 from the system, as taught by Agee et al. (see FIG. 1; column 3, lines 29-36; column 4, lines 38-42 and 54-61).
With respect to the newly added limitation, “wherein the gas purification unit is configured to adjust the H2/CO molar ratio of the synthetic gas supplied from the reforming 2/CO molar ratio is considered a process limitation/intended use that does not impart further patentable weight (i.e., structure) to the apparatus claim.  See MPEP §§ 2114, 2115.  
In the apparatus of Moon et al., the gas purification unit (i.e., which includes hydrogen separator 230; FIG. 3-4) is able to adjust the H2/CO molar ratio of the synthetic gas from the reforming reactor 220 to a desired molar ratio by removing a suitable amount of hydrogen H2 from the synthetic gas, and thereby lower the H2/CO molar ratio of the synthetic gas being supplied from the reforming reactor 220 to Fischer-Tropsch synthesis reactor 240.  
In a similar manner, Agee et al. (see FIG. 1) discloses that the gas purification unit 8 (i.e., which includes a hydrogen separator) is able to adjust the H2/CO molar ratio of the synthetic gas from the reforming reactor 4 to a desired molar ratio by removing a suitable amount of hydrogen (i.e., through stream 9) from a portion of the synthetic gas (i.e., the synthesis gas portion 6), and thereby lower the H2/CO molar ratio of the synthetic gas 11 being supplied from the reforming reactor 4 to the Fischer-Tropsch synthesis reactor 12, wherein, “The preferred amount of hydrogen to remove depends upon achieving the desired H2/CO ratio for the FT synthesis (step c) and to provide sufficient hydrogen for subsequent hydroprocessing of the FT liquids into final products (fuels, solvents, base oils, etc.).” (see column 2, lines 37-41).  
The modified apparatus of Moon et al. would be able to perform the intended use of setting the H2/CO molar ratio of the synthetic gas specifically at 1.8-2.2 by removing an appropriate amount of excess hydrogen from the synthetic gas, when necessary, to arrive at the claimed H2/CO molar ratio for the synthetic gas to be supplied to the FT synthesis reactor.
2/CO molar ratio of the Fischer-Tropsch synthesis reaction is 2:1 (i.e., the FT synthesis reaction is represented by the equation: 1CO  +  2H2 [Wingdings font/0xE0]  ̶ CH2  ̶   +  H2O; see Moon et al., paragraph [0064]).  
Agee et al. further discloses a process in which the reforming reactor generates a synthetic gas having a H2/CO molar ratio that is “greater than 2.0” (see claim 1, step a)), and the gas purification unit removes an amount of hydrogen from the synthetic gas in order to lower the H2/CO molar ratio of the synthetic gas supplied to the Fischer-Tropsch synthesis reactor (see claim 1, step b)), such that the Fischer-Tropsch synthetic reactor is operated “at or below the stoichiometric H2:CO ratio” (see claim 1, step c)), but where the amount of hydrogen removed from the synthetic gas is not so great that the H2:CO molar ratio in the resulting FT tail gas drops below 0.5:1 (see column 2, lines 43-48).  
Furthermore, the prior art to Landis et al. teaches that a suitable H2/CO molar ratio of synthetic gas to be fed to a Fischer-Tropsch synthesis process can range from “about 1.5 to about 3.0, and more preferably from about 1.7 to about 2.4, this value being dependent on the type of catalyst and the process conditions utilized in the FT process,” (see paragraph [0041]).  For example, in the case of a conventional cobalt-based catalyst employed in a commercial Fischer-Tropsch synthesis reactor, a suitable H2/CO molar ratio can equal approximately 2.15:1 (see paragraph [0008], FIG. 1).
In light of these teachings, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to operate the gas purification unit in the modified apparatus of Moon et al. in a manner that produces a H2/CO molar ratio of the synthetic gas supplied from the reforming reactor to the FT synthesis reactor that lies within 
Regarding claim 2, Agee et al. (see FIG. 1) further discloses that, in the gas purification unit 8, the CO2 separation device (i.e., the PSA system) receives the synthetic gas supplied by the reforming reactor 4 and transmitted through a first supply line (i.e., the line carrying synthesis gas 5 and the portion 6 of synthesis gas), selectively separates and removes carbon dioxide from the transmitted synthetic gas (i.e., separated CO2 is discharged through line 22), and then supplies the synthesis gas comprising an adjusted amount of carbon dioxide to the Fischer-Tropsch synthesis reactor 12 through a second supply line (i.e., the line carrying streams 10 and 11); and the bypass unit comprises a bypass line (i.e., the line carrying portion 7 of synthesis gas) branching off from the first supply line 5,6 and connected to the second supply line 10,11 and diverts a part of the synthetic gas through the bypass line 7 so as not to pass through the CO2 separation device 8 so that the diverted part of the synthetic gas 7 is supplied to the Fischer-Tropsch synthesis reactor 12 through the second supply line.
	Regarding claim 3, Moon et al. discloses that the CO2 separation device 235 can comprise a PSA device configured to separate and remove carbon dioxide from the synthetic gas by selectively adsorbing carbon dioxide (i.e., “separation of carbon dioxide from the synthetic gas may be achieved by pressure swing adsorption,” see paragraph [0058]).
Regarding claim 6, Moon et al. discloses that the CO2 separation device 235 can achieve the separation of carbon dioxide from the synthetic gas through various means, such as by membrane separation (see paragraph [0058]).  Moon et al., however, fails to disclose that the 2 separation device 235 executes an amine process to separate and remove carbon dioxide from the synthetic gas by selectively adsorbing carbon dioxide.
	Landis et al. discloses a CO2 separation device of a purification unit 44, wherein “The CO2 may be removed from the effluent stream via any known CO2 removal or scrubbing process, such as membrane separation, or with an amine system” (see paragraph [0040]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a CO2 separation device that executes an amine process for the CO2 separation device 235 in the modified apparatus of Moon et al. because it was known in the art to use an amine system to remove CO2 from synthetic gas, as taught by Landis et al., and the substitution of known equivalent structures involves only ordinary skill in the art, and when the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result.
	Regarding claim 7, Moon et al. discloses that the CO2 separation device 235 can selectively separate and remove CO2 from the synthetic gas using a membrane (i.e., “separation of carbon dioxide from the synthetic gas may be achieved by… membrane separation… Specifically, membrane separation… may be employed,” see paragraph [0058]).
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2011/0130474) in view of Agee et al. (US 9,062,257) and Landis (US 2004/0102532), as applied to claims 1 and 3 above, and further in view of Shah et al. (US 2007/0232706).
Regarding claim 4, Moon et al. discloses that separation of CO2 from the synthetic gas can be achieved by a pressure swing adsorption (PSA) process (see paragraph [0058]), wherein the CO2 separation device 235 has an emission line to emit carbon dioxide desorbed from an 2 from the CO2 separation device 235 is recovered and sent to reforming reactor 220 and/or stored at 285, see FIG. 3-4).  Moon et al., however, fails to disclose a plurality of adsorbent bends in the PSA device.
Shah et al. discloses an apparatus (see FIG. 1-3) comprising a PSA device (i.e., a vacuum pressure swing adsorption unit 80) for separating carbon dioxide from a synthetic gas (i.e., synthesis gas produced by a reformer 10, received through stream 18a), wherein the PSA device 80 has an emission line (i.e., for a crude carbon dioxide stream 82, see paragraph [0042]) to emit carbon dioxide desorbed from an adsorbent so as to recover carbon dioxide and, specifically, the PSA device 80 comprises a plurality of adsorbent beds (i.e., six beds A1 through A6 each containing an adsorbent to adsorb carbon dioxide, see paragraph [0043]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a plurality of adsorbent beds for the PSA device in the modified apparatus of Moon et al. because the plurality of adsorbent beds would allow for the separation of carbon dioxide from the synthetic gas to be conducted continuously, as taught by Shah et al. (i.e., the ten step pressure swing adsorption process for the PSA device is staggered across the six beds so that the separation of carbon dioxide from the synthetic gas can be conducted continuously, see FIG. 2 and paragraphs [0043]-[0053]).
Regarding claim 5, the combination of Moon et al., Agee et al., and Shah et al. fails to disclose a flow control unit to control flow rates of parts of the synthetic gas respectively distributed to the CO2 separation device and the bypass unit.
Shah et al. discloses an apparatus (see FIG. 1-3) comprising a CO2 separation device (i.e., a vacuum pressure swing adsorption unit 80) for separating and removing CO2 from a synthetic 10, received through stream 18a), and a bypass unit (i.e., the line with control valve 70) configured to divert a part of the synthetic gas so as not to pass through the CO2 separation device 80.  Specifically, Shah et al. discloses a flow control unit to control flow rates of parts of the synthetic gas respectively distributed to the CO2 separation device and the bypass unit (i.e., the flow of the synthesis gas stream 18 through the CO2 separation device 80 via stream 18a and/or through the bypass is controlled by control valves 70, 72 and 74, see paragraph [0041]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to provide a flow control unit in the modified apparatus of Moon et al. because the flow control unit would enable the flow amounts of synthetic gas through the CO2 separation device and/or bypass unit to be controlled and set as desired, as taught by Shah et al.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Moon et al. (US 2011/0130474) in view of Agee et al. (US 9,062,257) and Landis et al. (US 2004/0102532), as applied to claim 1 above, and further in view of Lattner et al. (US 7,485,767).
The limitation, “wherein the gas purification unit is configured to adjust a concentration of carbon dioxide in the synthetic gas supplied to the Fischer-Tropsch synthesis reaction to 0.1-15 mol%” is considered a process limitation/intended use that does not impart further patentable weight (i.e., structure) to the apparatus claim.
In the apparatus of Moon et al. (see FIG. 3-4), the gas purification unit includes a CO2 separation device (i.e., CO2 removal unit 235) able to separate and remove CO2 from the synthetic gas from the reforming reactor 220, so that the concentration of CO2 in the synthetic 240 is adjusted by lowering its concentration.  
In a similar manner, Agee et al. (see FIG. 1) discloses that the gas purification unit 8 includes a CO2 separation device (i.e., a PSA purification system; see column 4, lines 38-40) able to separate and remove CO2 (i.e., through line 22) from the synthetic gas (i.e., syngas portion 6) from the reforming reactor (i.e., syngas generator 4), so that the concentration of carbon dioxide in the synthetic gas (i.e., in line 11) supplied to the FT synthesis reactor 12 is adjusted by lowering its concentration.
The modified apparatus of Moon et al. would be able to perform the intended use of setting the CO2 concentration of the synthetic gas specifically at 0.1-15 mol% by removing an appropriate amount of excess CO2 from the synthetic gas, when necessary, to arrive at the claimed CO2 concentration for the synthetic gas to be supplied to the FT synthesis reactor.
In any event, the prior art to Lattner et al. (see column 11, lines 41-49) further discloses that when conducting a Fischer-Tropsch synthesis reaction, the synthetic gas “… must have an absolute limit on the amount of CO2 contained therein.  On a water-free basis, the CO2 content of the combined effluent stream should be less than about 5.5 mol %. More preferably, the CO2 content of the combined effluent stream should range from about 2 mol % to 5 mol %, more preferably from about 2.5 mol % to 4.5 mol %, on a water free basis.”  Lattner et al. (at column 11, lines 55-63) further discloses that the concentration of CO2 in the synthetic gas can be adjusted “… by removing, and optionally recycling, some of the CO2 from one or more of the syngas streams involved in the process.  Several commercial technologies are available to recover and recycle CO2 from the syngas effluent streams herein.  In one embodiment, CO2 can be recovered from the syngas effluent from the steam reforming unit, and such recovered CO2 20) configured to generate synthetic gas comprising hydrogen and CO (i.e., syngas effluent in line 204) through a steam-carbon dioxide reforming reaction (i.e., steam supplied through line 201, carbon dioxide recycled through line 209) to reform methane (i.e., from natural gas in line 202); a Fischer-Tropsch synthesis reactor (i.e., line 216 leads to a Fischer-Tropsch synthesis process, not shown) to generate synthetic fuel from the synthetic gas; and a gas purification unit (i.e., a CO2 removal unit 29) configured to separate and remove carbon dioxide from the synthetic gas (i.e., through line 209) and adjust the concentration of carbon dioxide in the synthetic gas 216 to be supplied to the Fischer-Tropsch synthesis reaction to an amount within the required range.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to operate the gas purification unit in the modified apparatus of Moon et al. in a manner that produces a concentration of CO2 in the synthetic gas supplied to the FT synthesis reactor that lies within the claimed mol% range, i.e., by the separation and removal of an appropriate amount of CO2 from the synthetic gas, because the Fischer-Tropsch synthesis reaction is optimized when the CO2 content of the synthetic gas is less than about 5.5 mol %, between about 2 mol % to 5 mol %, and more preferably, from about 2.5 mol % to 4.5 mol %, as taught by Lattner et al.
Response to Arguments
Applicant's arguments filed on November 11, 2020 have been fully considered. 
Applicant (at beginning of page 14) argues,

“The present invention does not use CO2 removal. It is an objective of the present invention to avoid CO2 removal as it is costly.
Accordingly, the present invention is directed to an enhanced process for the production of heavy hydrocarbon products from carbonaceous materials and/or a light hydro-carbon gas wherein a hydrogen depleted Fischer-Tropsch tail gas is partially consumed as fuel, therefore, purging CO2 from the system. The remaining tail gas is blended with a hydrogen purge stream and recycled back to syngas generation resulting in an enhanced process.
The present invention is also directed to an enhanced process resulting in increased production of heavy hydrocarbon products versus light hydrocarbon products.’’(see col. 1, lines 27-40 of Agee).”
	As best understood, it appears that Applicant is arguing that the secondary reference to Agee et al. teaches away from the claimed invention.  The Office respectfully disagrees.
	Firstly, Agee et al. was merely relied upon to teach the “bypass unit” feature of the claimed apparatus.  In particular, Agee et al. (see FIG. 1) discloses that the apparatus comprises a bypass unit (i.e., a line carrying another portion 7 of the synthesis gas) configured to divert a part of the synthetic gas so as not to pass through the CO2 separation device 8, wherein the CO2 separation device 8 and the bypass unit 7 are disposed in parallel between the reforming reactor 4 and the Fischer-Tropsch synthesis reactor 12.
	Secondly, Agee et al.’s statement, “The present invention does not use CO2 removal.  It is an object of the present invention to avoid CO2 removal as it is costly”, must be taken in context with the preceding paragraph (at column 3, lines 17-25), which describes the hydrocarbon synthesis process used in the prior art to US 7,250,450.  In the cited patent, the “CO2 removal” refers to the removal of CO2 from the light gas recycle stream obtained from the Fischer-Tropsch reactor (also known in the art as the Fischer-Tropsch tail gas), and not the synthetic gas supplied from the reforming reactor to the Fischer-Tropsch reactor.
	In fact, Agee et al. (see FIG. 1), like Applicant, discloses the removal of CO2 (i.e., at unit 8, where a PSA purification system removes CO2 through line 22; see column 4, lines 38-44) from the synthetic gas (i.e., a syngas portion 6) supplied from the reforming reactor (i.e., syngas generator 4) to the FT synthesis reactor (i.e., Fischer-Tropsch unit 12). 
	Applicant (see FIG. 1) discloses the removal of CO2 (i.e., at a PSA device 62) from the synthetic gas (i.e., a portion of the synthetic gas from line 61) supplied from the reforming reactor 50 to the FT synthesis reactor 70.
	Therefore, Agee et al. does not teach away from the claimed invention.
	Applicant (beginning at the middle of page 14) further argues,
“Further Agee discusses “Optional hydrogen stream 13 may be used to adjust the inter stage H2:CO ratio if multistage operation is employed in the Fischer-Tropsch section or to adjust a recycle stream around one or more reactors. Operating the Fischer-Tropsch reactors at the feed H2:CO ratio below the stoichiometric consumption ratio will result in an even lower exit ratio. This may be desirable to reduce light gas production in the Fischer-Tropsch reactor and increase production of C5+ hydrocar-bons. It is preferred to not allow the exit H2:CO ratio to drop below 0.5:1.
As noted above, A hydrogen separation/purification unit 8 may comprise one or more stages of membrane separation, pressure swing adsorption ("PSA") or combinations thereof or any separation technology known to one skilled in the art. In this embodiment, a two stage hydrogen membrane followed by PSA is used in unit 8 and a hydrogen depleted retentate stream 10 is blended with syngas stream 7. The resulting stream 11 having a lower H2CO ratio than stream 7 is fed to a Fischer-Tropsch (FT) reactor 12. The Fischer-Tropsch reactor produces heavy hydrocarbon products, water and tail gas which are directed via line 15 to a hydro processing unit 16.
That means only the hydrogen depleted retentate stream 10 is blended with the
syngas stream 7 and fed to a Fischer-Tropsch reactor 12.
Thus, as shown above, amended claim 1 now further recites “wherein the gas purification unit is configured to adjust the H2/CO molar ratio of the synthetic gas supplied from the reforming reactor to the Fischer-Tropsch synthesis reactor to 1.8-2.2.”
	As best understood, it appears that Applicant is arguing that the secondary reference to Agee et al. fails to disclose that the gas purification unit 8 is able to adjust the H2/CO molar ratio of the synthetic gas supplied from the reforming reactor 4 to the Fischer-Tropsch synthesis reactor 12 to 1.8-2.2.  The Office respectfully disagrees.
	Firstly, Agee et al. was merely relied upon to teach the “bypass unit” feature of the claimed apparatus.  In particular, Agee et al. (see FIG. 1) discloses that the apparatus comprises a bypass unit (i.e., a line carrying another portion 7 of the synthesis gas) configured to divert a part of the synthetic gas so as not to pass through the CO2 separation device 8, wherein the CO2 separation device 8 and the bypass unit 7 are disposed in parallel between the reforming reactor 4 and the Fischer-Tropsch synthesis reactor 12.
Secondly, the instant claims are apparatus claims.  Therefore, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See also MPEP § 2115.
In the primary reference to Moon et al., the gas purification unit (i.e., which includes hydrogen separator 230; FIG. 3-4) is able to adjust the H2/CO molar ratio of the synthetic gas from the reforming reactor 220 to a desired molar ratio by removing a suitable amount of H2 from the synthetic gas, and thereby lower the H2/CO molar ratio of the synthetic gas being supplied from the reforming reactor 220 to FT synthesis reactor 240.  
In a similar manner, the secondary reference to Agee et al. (see FIG. 1) discloses that the gas purification unit 8 (i.e., which includes a hydrogen separator) is able to adjust the H2/CO molar ratio of the synthetic gas from the reforming reactor 4 to a desired molar ratio by removing a suitable amount of hydrogen (i.e., through stream 9) from a portion of the synthetic gas (i.e., the synthesis gas portion 6), and thereby lower the H2/CO molar ratio of the synthetic gas 11 being supplied from the reforming reactor 4 to the Fischer-Tropsch synthesis reactor 12, wherein “The preferred amount of hydrogen to remove depends upon achieving the desired H2/CO ratio for the FT synthesis (step c) and to provide sufficient hydrogen for subsequent hydroprocessing of the FT liquids into final products (fuels, solvents, base oils, etc.).” (see column 2, lines 37-41).  
The specific H2/CO molar ratio of “1.8-2.2” is considered a process limitation/intended use that does not impart further patentable weight to the apparatus claim.  The modified apparatus of Moon et al. would be able to perform the intended use of setting the H2/CO molar ratio of the synthetic gas specifically at 1.8-2.2 by removing an appropriate amount of excess hydrogen from the synthetic gas, when necessary, to arrive at the claimed H2/CO molar ratio for the synthetic gas to be supplied to the FT synthesis reactor.
In any event, one of skill in the art recognizes that the stoichiometric H2/CO molar ratio of the FT synthesis reaction is 2:1 (i.e., the FT synthesis reaction is represented by the equation: 1CO  +  2H2 [Wingdings font/0xE0]  ̶ CH2  ̶   +  H2O; see Moon et al., paragraph [0064]).  
Agee et al. further discloses a process in which the reforming reactor generates a 2/CO molar ratio that is “greater than 2.0” (see claim 1, step a)), and the gas purification unit removes an amount of hydrogen from the synthetic gas in order to lower the H2/CO molar ratio of the synthetic gas supplied to the Fischer-Tropsch synthesis reactor (see claim 1, step b)), such that the Fischer-Tropsch synthetic reactor is operated “at or below the stoichiometric H2:CO ratio” (see claim 1, step c)), but the amount of hydrogen removed is not so great that the H2:CO molar ratio in the resulting FT tail gas drops below 0.5:1 (see column 2, lines 43-48).  
Furthermore, the prior art to Landis et al. teaches that a suitable H2/CO molar ratio of synthetic gas to be fed to a Fischer-Tropsch synthesis process can range from “about 1.5 to about 3.0, and more preferably from about 1.7 to about 2.4, this value being dependent on the type of catalyst and the process conditions utilized in the FT process,” (see paragraph [0041]).  For instance, in the case of a conventional cobalt-based catalyst employed in a commercial Fischer-Tropsch synthesis reactor, a suitable H2/CO molar ratio can equal approximately 2.15:1 (see paragraph [0008], FIG. 1).
In light of these teachings, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to operate the gas purification unit in the modified apparatus of Moon et al. in a manner that produces a H2/CO molar ratio of the synthetic gas supplied from the reforming reactor to the FT synthesis reactor that lies within the claimed range of 1.8-2.2, i.e., by the removal of an appropriate amount of hydrogen from the synthetic gas, on the basis of suitability for the type of catalyst to be employed in the FT synthesis reactor and the process conditions to be utilized during the FT synthesis reaction.
	Applicant (at end of page 15 to page 16) further argues that the functional limitations 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
* * *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A LEUNG whose telephone number is (571)272-1449.  The examiner can normally be reached on Monday - Friday 10 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER GRIFFIN can be reached on (571)272-1447.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER A LEUNG/Primary Examiner, Art Unit 1774